McCLENDON, J.,
dissenting in part.
hi dissent to the extent the majority adopts the expansive and overly broad interpretation of the Liability Risk Retention Act as set forth in Wadsworth v. Allied Professionals Insurance Company, 748 F.3d 100 (2nd Cir.2014). I do not find that LSA-R.S. 22:1269 (direct action statute) and LSA-R.S. 22:868 (anti-arbitration statute) directly or indirectly regulate the operation of Allied Professionals Insurance Company, a Risk Retention Group, Inc. See Sturgeon v. Allied Professionals Insurance Company, 344 S.W.3d 206 (Mo.App.2011) and National Home Insurance Company v. King, 291 F.Supp.2d 518 (E.D.Ky.2003).